Citation Nr: 0335800	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fractured odontoid (C2) with partial 
fusion, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Other issue

In an October 2001 rating decision the RO effectuated an 
October 5, 2001 decision of the Board by assigning an 
effective date of June 2, 2000 for the award of a 30 percent 
rating for the cervical spine disability.  The veteran 
submitted a notice of disagreement with the effective date 
assigned in the October 2001 decision, and the RO issued a 
statement of the case as to that issue in April 2002.

Following the issuance of the statement of the case, the 
veteran submitted a statement that could be construed as a 
substantive appeal of the effective date issue.  In a 
statement submitted in April 2002, however, he expressly 
withdrew his appeal as to the effective date assigned for the 
30 percent disability rating.  Because his appeal was 
withdrawn, the notice of disagreement submitted by the 
veteran in March 2002 is no longer valid in establishing the 
Board's jurisdiction.  See Hanson v. Brown, 9 Vet. App. 29 
(1996) [a claim ceases to exist when withdrawn]; see also  
38 C.F.R. § 20.204 (2003).

After having withdrawn his appeal, in October 2002, within 
one year after the date of notice of the RO's October 2001 
decision, the veteran submitted an additional statement to 
the Board in which he expressed disagreement with the 
effective date assigned for the 30 percent rating.  In 
accordance with 38 C.F.R. § 20.204(c), the statement 
submitted in October 2002 could constitute a new notice of 
disagreement, if the regulatory requirements are met.  


In order to constitute a valid notice of disagreement, the 
veteran's statement must
express disagreement with a specific determination; be in 
writing; be filed with the office from which the veteran 
received notice of the decision, unless he has received 
notice that his claims file has been transferred to another 
VA office; be filed within one year of the notice of 
decision; be filed by the veteran or his representative; and  
express a desire to contest the result by appellate review.  
See Gallegos v. Gober,    14 Vet. App. 50 (2000), rev'd on 
appeal, 289 F.3d 1309, 1314 (Fed. Cir. 2002); see also 
38 C.F.R. §§ 20.201-20.302 (2003).  The veteran's October 
2002 statement was submitted to the Board, not the office 
from which he received notice of the decision (the RO).  At 
that time, the RO had jurisdiction of the claims file and had 
not transferred his claims file to the Board.  Accordingly, 
the veteran's October 2002 statement to the Board may not be 
considered to be a valid notice of disagreement. 

Although the October 2002 statement submitted by the veteran 
to the Board was eventually forwarded to the RO and included 
in the claims folder, the veteran manifestly did not "file" 
that statement with the RO as is expressly required by law.  
See Nacoste v. Brown, 6 Vet. App. 439, 442 (1994) [a 
statement submitted to the Board, rather than the RO, cannot 
constitute a valid notice of disagreement].  The Board finds, 
therefore, that the veteran's October 2002 statement does not 
constitute a valid notice of disagreement with the RO's 
October 2001 denial of an earlier effective date for 
assignment of the 30 percent rating for the residuals of a 
fractured odontoid (C2) with partial fusion.  For that reason 
the Board does not have jurisdiction over that issue.  


REMAND

In an August 2002 rating decision the RO denied entitlement 
to a disability rating in excess of 30 percent for the 
residuals of a fractured odontoid (C2) with partial fusion.  
In January 2003 the veteran submitted a statement to the RO 
in which he expressed disagreement with the denial of a 
higher rating, and his desire for appellate review.  He has 
not, however, been provided a statement of the case on the 
issue of entitlement to a higher rating.  38 C.F.R. § 19.26 
(2003).  This issue is, therefore, being remanded for the 
issuance of a statement of the case and to give the veteran 
the opportunity to submit a substantive appeal on that issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§ 20.200 (2003).

Accordingly, this issue is remanded to the Veterans' Benefits 
Administration (VBA) for the following:

After undertaking any development deemed 
appropriate on the issue of entitlement 
to a higher rating for the residuals of a 
fractured odontoid (C2) with partial 
fusion, the VBA should re-adjudicate that 
issue.  If entitlement remains denied, 
the veteran and his representative should 
be provided a statement of the case and 
be given the opportunity to submit a 
substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the VBA.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

